Citation Nr: 1017038	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability 
involving the lungs.

2.  Entitlement to service connection for loss of bilateral 
eyesight, claimed as due to infection during service.

3.  Entitlement to service connection for a back disorder, 
claimed as due to infection during service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision.  

The issues of entitlement to service connection for loss of 
bilateral eyesight and a back disorder, both claimed as due 
to infection during service, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A lung disease was not manifest during service; and no 
relationship to service is shown.


CONCLUSION OF LAW

Service connection for a lung disease is not warranted.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A letter containing this 
information pertinent to this claim was provided to the 
Veteran in May 2007, prior to the initial adjudication of the 
claim.  

We note that the Veteran has reported seeing physicians at 
the VA and at the Columbia University Hospital.  The VA 
Medical Center in Columbia, Missouri, is affiliated with the 
Columbia University School of Medicine and its Hospital.  
Therefore, the Veteran would reasonably have seen physicians 
who are affiliated with both institutions.  Careful review of 
his VA medical records indicates that they appear to be 
complete and comprehensive and they include multiple 
treatment notes made by medical residents and medical student 
interns.  Several of the pathology reports are printed on 
University Hospital letter head.  We therefore conclude that 
all medical records to which the veteran refers are contained 
in the claims file and available for review.  If, however, 
the Veteran has sought medical care independent of the VA, he 
is hereby informed to notify VA so that these records may be 
obtained for review. 

We note that the Veteran has not been provided with a VA 
medical examination for purposes of compensation.  Governing 
regulation provides that such an examination will be provided 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c).  In this case, no examination is deemed 
necessary as the evidence already of record fails to 
establish that the Veteran suffered an event, injury or 
disease involving his lungs in service, or that he has a 
disease or symptoms of a disease manifested during an 
applicable presumptive period, so as to trigger a legal 
presumption.  38 C.F.R. § 3.159(c)(4).  A VA examination 
would thus serve no useful purpose in this case.

The Veteran's service treatment records, VA medical records 
and copies of his Social Security records have been obtained.  
He and his representative have presented written arguments in 
support of his claims.  We are satisfied that all relevant 
and obtainable evidence pertaining to the issue decided 
herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as tuberculosis or a malignant 
growth becomes manifest to a degree of 10 percent within one 
year of the veteran's discharge from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In a July 2006 statement, the Veteran wrote that he has a 
lung infection which bothers his breathing.  Review of the 
recent medical records shows that he is a current smoker and 
has smoked for many years with associated chronic obstructive 
pulmonary disease.  He was treated for pneumonia and for a 
bronchopleural fistula in 2006 and 2007.  A lung biopsy 
performed in December 2006 was interpreted as showing 
necrotizing granulomatous inflammation consistent with 
granulomatous infection.  

The Veteran contends that his current disability involving 
his lungs is the result of an infection he originally 
contracted in Vietnam.  He asserts that the infection 
remained dormant for many years and has recently flared up, 
causing current impairment.  There is no indication 
whatsoever that he has any syphilitic involvement in his 
lungs or that any current lung problems are related to an 
infection in service.

The Veteran's service treatment reports and discharge 
examination report are negative for lung problems and the 
record contains no indication of a chronic disease involving 
his lungs within one year of discharge from service.  This 
lengthy period without treatment, post-service, weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The VA is prohibited by law from paying compensation for 
disability or death resulting from injury or disease 
attributable to the Veteran's use of tobacco products.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

No connection between the Veteran's current lung disability 
and service is apparent from review of the record.  In sum, 
the preponderance of the evidence is against the claim for 
service connection for a disability involving the lungs as no 
connection to service is shown.  The benefit sought must 
therefore be denied.


ORDER

Service connection for a disability involving the lungs is 
denied.


REMAND

As noted above, the Veteran contends that he has current 
disabilities involving his eyes and spine which are the 
result of an infection he originally contracted in Vietnam.  
He asserts that the infection remained dormant for many years 
and has recently flared up, causing current impairment.  

Review of the Veteran's recent VA medical records shows that 
in February 2006, he experienced a sudden gross visual loss.  
Diagnostic evaluation was expanded to include a lumbar 
puncture in March 2006, which yielded pathological results 
positive for syphilis.  Syphilitic chorioretinitis was 
diagnosed.  During the post-test counseling, the Veteran 
reported that he had had syphilis when he was in Vietnam, but 
that he had been treated with a shot.  He also reported 
multiple exposures to prostitutes in the 1970s, subsequent to 
his active service.  The final diagnoses included syphilitic 
chorioretinitis and neurosyphilis.  The Veteran was treated 
with extended intravenous penicillin and the tertiary 
syphilis was resolved.  

The veteran's current claims for service connection appear to 
involve these findings.  Because the syphilitic 
chorioretinitis is caused by syphilis in its tertiary stage, 
he asserts that he has had the syphilis since his period of 
active service.  His claim for service connection for an 
infection in his back appears to involve the findings on the 
lumbar puncture, showing that his spinal fluid was positive 
for syphilis.  In his substantive appeal, he states that 
physicians told him his disease was contracted in Vietnam.  
No such conclusion is reflected in his medical treatment 
records, however.

Review of the Veteran's service treatment records show that 
he was tested for and treated for sexually transmitted 
diseases upon multiple occasions.  Several other entries 
indicate that he was given shots of procaine penicillin, with 
minimal vague to nonexistent explanations as to why he 
required the shots.  On separation examination, his spine and 
eyes were within normal limits.  He did report a history of 
"vd-syphilis and gonorrhea."  In October 1968, two months 
after the Veteran's discharge from active service he was 
again given Procaine penicillin.  Another entry in his 
service treatment records reflects that in October 1967, the 
Veteran splashed acid in his eyes, which was treated with 
irrigation, eye drops and an eye patch.

Given this set of facts, the Board finds that additional 
medical evidence is required prior to resolution of the 
appeal as to these two issues.  38 C.F.R. § 3.159(c).  Since 
it appears that the Veteran receives VA medical care on an 
on-going basis, his recent VA medical records should be 
obtained for review as well.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  After updating the medical records available for 
review in his claims file, he should be provided with a VA 
medical examination to identify any current residuals of 
syphilis and for an informed medical opinion as to the 
likelihood that current residuals were caused by a syphilis 
infection incurred during the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to January 2008 by the 
VA Medical Center in Columbia, Missouri, 
and any associated facilities, for 
inclusion in the file.

2.  After obtaining these records, the 
veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to identify whether 
the Veteran has any current disability or 
impairment associated with syphilis 
residuals.  The claims folder must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to review the Veteran's medical 
history, as set forth above, in his 
service treatment records, and in his VA 
medical records, and together with 
generally-accepted medical principles, 
render an opinion as to whether it is 
more, less, or equally likely that the 
Veteran was infected with the syphilis 
pathogen which caused his chorioretinitis 
and neurosyphilis between 1965 and 1968 
(during service) or "during the 70s," 
when he reported prostitute contact 
(after service).  The examiner should 
also address whether any current eye 
problems are related to an inservice eye 
injury involving acid.  The complete 
rationale for all opinions expressed 
should fully explained.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


